 1   Cary Kletter (SBN 210230)
     Rachel Hallam (SBN 306844)
 2   KLETTER LAW
     1900 S. Norfolk Street, Suite 350
 3
     San Mateo, CA 94403
 4   T: 415.434.3400
                                                                      ISTRIC
     E: ckletter@kletterlaw.com
                                                                 TES D      TC
 5
                                                               TA




                                                                                              O
                                                          S
     Attorneys for SARA LANGLANDS




                                                                                               U
 6




                                                         ED




                                                                                                RT
                                                     UNIT
     Hunter Pyle (SBN 191125)                                               VED
                                                                       APPRO
 7
     Chad Saunders (SBN 257810)




                                                                                                     R NIA
 8   HUNTER PYLE LAW
     428 13th Street, 11th Floor
                                                                                        D av i l a
 9




                                                     NO
     Oakland, CA 94612                                                        a rd J.
                                                                       ge Edw




                                                                                                     FO
10   T: (510) 444-4400                                             Jud




                                                       RT




                                                                                                 LI
     E: csaunders@hunterpylelaw.com                                September, 13, 2020
                                                              ER


                                                          H




                                                                                              A
11                                                                                              C
                                                                   N                 F
12
     Attorneys for LEIGHLAND HOOKS                                     D IS T IC T O
                                                                             R
13
14                              UNITED STATES DISTRICT COURT

15                           NORTHERN DISTRICT OF CALIFORNIA

16
      SARA LANGLANDS and LEIGHLAND                   CASE NO. 5:19-cv-01828-EJD
17    HOOKS, individually, and on behalf of all
      other similarly situated persons,              STIPULATION AND PROPOSED
18
                              Plaintiffs,            ORDER TO REMAND
19                    v.
20    LELAND STANFORD JUNIOR
      UNIVERSITY; and DOES 1 to 20,
21    inclusive,
22                    Defendants.
23
24
25   To: United States District Court – Northern District of California

26          WHEREAS, the above-referenced matter contains allegations of unpaid overtime,

27   PAGA violations, and meal and rest break violations arising solely out of California law;
28

                                 STIPULATION AND PROPOSED ORDER TO REMAND
                                                    -1-
 1
            WHEREAS, the above-referenced matter no longer contains allegations concerning a
 2
     federal question;
 3
            WHEREAS, the Parties seek remand of the above-referenced matter;
 4
            WHEREAS, the Parties enter into this stipulation allowing for the remand of this case
 5
     to Superior Court of California - County of Santa Clara.
 6
 7
                                            The Clerk shall close the file.
 8          IT IS SO STIPULATED.

 9
10   DATED: September 12, 2019                      KLETTER LAW

11
12                                                   By: /S/ RACHEL HALLAM ______________
                                                          Cary Kletter
13                                                        Rachel Hallam
                                                          Attorneys for PLAINTIFF
14                                                        SARA LANGLANDS
15
16   DATED: September 12, 2019                      HUNTER PYLE LAW
17
18                                                   By:__/S/ CHAD SAUNDERS______________
19                                                       Hunter Pyle
                                                         Chad Saunders
20                                                       Attorneys for PLAINTIFF
                                                         LEIGHLAND HOOKS
21
22   DATED: September 12, 2019                    GORDON REES SCULLY MANSUKHANI, LLP
23
                                                     By: ____/S/ SAT SANG S. KHALSA_________
24                                                       Mollie M. Burks
                                                         Sat Sang S. Khalsa
25                                                       Attorneys for Defendant
                                                         THE BOARD OF TRUSTEES OF THE
26                                                       LELAND STANFORD JUNIOR
                                                         UNIVERSITY
27
28

                                 STIPULATION AND PROPOSED ORDER TO REMAND
                                                   -2-
